Title: From Thomas Jefferson to Nathaniel Cutting, 10 September 1789
From: Jefferson, Thomas
To: Cutting, Nathaniel



Sir
Paris Sep. 10. 1789.

I am honoured with your favor of the 3d. and thank you for the information it contained. None of the vessels mentioned in it will suit me, unless that of Mr. Taylor of Norfolk should be longer receiving it’s orders than we ought to expect. However this sometimes happens and I do not therefore give up the possibility that she may be here late enough to carry me. Indeed I begin to be anxious  now to know of a ship, because the time approaches at which I wish to get off, and because I learn there is no vessel at Bordeaux, and have no expectation of there being any at Nantes or Lorient, so that my reliance is almost entirely on Havre, and therefore I shall look for your letters with more and more inquietude daily. My baggage left this on Sunday last on board the Diligence d’eau for Havre, where I may expect it to arrive about the 14th. or 15th. instant. I took the liberty of addressing it to you. It consists of 38. boxes, hampers and bales, and I will beg the favor of you to have them stored in a good warehouse, convenient to the port. I must also beg the favor of you to advance for me the transportation &c. which I will pay here to your order on sight, or will pay to yourself on sight in Havre. With many apologies for the trouble I am obliged to give you, I have the honor to be with great esteem, Sir Your most obedt. & most humble servt.,

Th: Jefferson

